JOHNSTONE, Justice
(dissenting).
While this petition for a writ of certiora-ri does not comply with Rule 39, Ala. R.App. P., Judge Cobb’s detailed dissent from the decision of the Court of Criminal Appeals, Allen v. State, 850 So.2d 375 (Ala.Crim.App.2002) (Cobb, J., dissenting), supplies us with all of the facts and law necessary to a probably meritorious showing that the Court of Criminal Appeals has disregarded the caselaw requirements for constructive possession. Therefore, I would grant the petition to review the record on this issue.